DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09AUG2022 has been entered. 
Response to Arguments
The Amendment filed 09AUG2022 has been entered. No new matter has been entered. Applicant's arguments filed 09AUG2022 have been fully considered but they are not persuasive.
Note that the Amendments to claim 6 are actually broadening the claim scope to include other methods of increasing the frequency at which bursts of bubbles are released apart from an increase in aeration flow rate.
The Applicant argues the reading of MIN par. [0117]. The Examiner respectfully disagrees. Par. [0115-0119] must be read together for context. Par. [0118]:
As the MBR condition was maintained essentially the same for the both tests, the membrane fouling rate and the air usage were indicators of effectiveness of the two different aerations.

Therefore, for a conventional aeration protocol: no gas sparger, 14.5 min permeation cycle, 30 sec backpulse + aeration cycle including 10 sec. aeration, 10 sec no air, 10 sec. air. For the intermittent aeration protocol: using an intermittent gas sparger, 14.5 min permeation cycle, 30 sec backpulse + aeration cycle at constant flow rate. The results are shown in Fig. 33 (see also minor changes to e.g. the permeability at about 15 min and 30 min. run time).
Regardless of the conventional aeration method, the reference teaches the claimed method of intermittent aeration in par. [0119].
The Applicant argues the reading of MIN par. [0118]. This argument makes no sense. MIN is clear as to what the aeration protocol is (see protocol above; see also par. [0119]). Par. [0118] discusses a constant aeration flow rate (e.g. 0.114 m3/hr/m2; see Fig. 33) to the intermittent gas sparger.
The Applicant argues the reading of MIN par. [0119]. This is false. One can easily see the results in Fig. 33, where two 15min. cycles having air only during the backpulse cycle having an effect on the permeability. The total run time is about 200 min, which includes changes to the flux rate. See the Annotated Fig. 33 below.
The Applicant argues MIN par. [0090], which relates to generally in very broad terms how to aerate a filter. This says absolutely nothing about providing air scouring during filtration.
The Applicant argues MIN par. [0032], which states how an intermittent gas sparger works. A constant supply of gas is fed to the intermittent gas sparger, which converts the gas flow into an intermittent flow. The gas supply is constant only during use of the intermittent gas sparger. This is in contrast to a conventional system, where during aeration, the intermittent flow is created by turning the gas on and off cyclically.
Annotated Fig. 33

    PNG
    media_image1.png
    924
    1485
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-2,4-6,9 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by MIN (US 20140076806).
Regarding claim 1, MIN teaches a method of aerating a filter using an aerator device (title, Figs.) including a method of air scouring an immersed membrane (par. [0033]) comprising:
a step of adjusting an aeration parameter frequency at which bursts of bubbles are released from an intermittent gas sparger (par. [0006]; Figs. 1-2 #10) between e.g. a permeation cycle and a backpulse cycle (par. [0119]; 14.5 min permeation cycle with no air, 30 sec backpulse + aeration).
Annotated Fig. 29

    PNG
    media_image2.png
    283
    557
    media_image2.png
    Greyscale

Regarding claim 2, MIN teaches aeration is provided by a gas delivery device (e.g. Fig. 29) comprising,
a) a manifold (annotated Fig. 29) adapted to be connected to a source of a pressurized gas; and,
b) a plurality of channels (par. [0113]), each of the plurality of channels being in fluid communication with the manifold through a distinct associated port, each of the plurality of channels having an open bottom.
Regarding claim 4 MIN teaches:
a) bringing a flow of pressurized gas into a tank (par. [0116]) below the conduits of the intermittent gas sparger (see e.g. Fig. 26; par. [0112]);
b) splitting the flow of pressurized gas into multiple flows of pressurized gas (via a gas inlet portion; see e.g. the embodiment of Fig. 8);
c) directing each of the multiple flows of pressurized to a different lateral position (via cavity portions, Fig. 8 #332; par. [0093]); and,
d) releasing bubbles from the different lateral positions (out of openings Fig. 8 #362; par. [0095]).
Regarding claim 5, MIN teaches the frequency at which bursts of bubbles are released is varied between successive permeation (filtration) cycles (No air during filtering, air during a backwash over two cycles; par. [0119]).
Regarding claim 6, MIN teaches the frequency at which bursts of bubbles are released is increased during a backpulse cycle relative to the frequency at which bursts of bubbles are released during a preceding permeation cycle (No air/bubbles during filtering, air/bubbles during a backwash; par. [0119]. In other words, the frequency of the bursts of bubbles is zero during a permeation cycle and non-zero during a backwash cycle).
Regarding claim 9, MIN teaches the burst of bubbles are provided only during a backpulse cycle (No air during filtering, air during a backwash; par. [0119]).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: ZHA (US 20090001018) discloses operating strategies in filtration processes including varying the values of air scouring.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777